

CONFIDENTIAL


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of ______________, 2011, by and among Adeona Pharmaceuticals, Inc., a Nevada
corporation (the “Company”), and Intrexon Corporation, a Virginia corporation
(“Intrexon”).
 
This Agreement is being entered into pursuant to the Stock Purchase Agreement
between the Company and Intrexon dated as of November 18, 2011 (the “Purchase
Agreement”).
 
The Company and Intrexon hereby agree as follows:
 
1.           Definitions.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.
 
“Board” means the Company’s Board of Directors.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of Delaware
generally are authorized or required by law or other government actions to
close.
 
“Closing Date” means the date of the closing of the purchase and sale of the
Shares pursuant to the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the Company’s Common Stock, par value $0.001 per share.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means [120 days from date of this Agreement], 2012 with respect to
the First Tranche Shares (the “First Tranche Filing Date”) and 120 days from the
issue date of the Second Tranche Shares (the “Second Tranche Filing Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
“Registrable Securities” means the First Tranche Shares and Second Tranche
Shares (as such terms are defined in the Purchase Agreement) issued or issuable
to Intrexon and any securities issued with respect to, or in exchange for or in
replacement of such shares of Common Stock upon any stock split, stock dividend,
recapitalization, subdivision, merger or similar event; provided, however, that
the applicable Holder has completed and delivered to the Company a Selling
Stockholder Questionnaire; and provided further that such securities shall no
longer be deemed Registrable Securities if such securities have been sold
pursuant to a Registration Statement, or (ii) such shares have been sold in
compliance with Rule 144 or all such shares may be sold without limitation
pursuant to Rule 144.
 
“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 
2

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
requested by the Company from time to time.
 
2.           Registration Obligations; Filing Date Registration.  On or prior to
each of the respective Filing Dates, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of the Registrable
Securities as would permit or facilitate the sale and distribution of all the
Registrable Securities in the manner reasonably requested by the Holder;
provided, however, that if a Filing Date falls on a day that is not a Business
Day, such deadline shall be extended to the next Business Day.  The Registration
Statement shall be on Form S-3 (except if (i)the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the
Securities Act and the rules promulgated thereunder and the Company shall
undertake to register the Registrable Securities on Form S-3 as soon as
practicable following the availability of such form, or (ii) the Board deems it
to be in the best interests of the Company to utilize Form S-1 in order to
preserve the number of shares that the Company will be eligible to register
utilizing Form S-3 for potential financing transactions for the upcoming 12
month period; provided that the Company shall use reasonable best efforts to
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 or Form S-1, as the case may
be, covering the Registrable Securities has been declared effective by the
Commission).  The Registration Statement shall contain the “Plan of
Distribution” section in substantially the form attached hereto as Annex A.  The
Company shall use reasonable best efforts to cause the Registration Statement to
be declared effective under the Securities Act as promptly as practicable after
the filing thereof, and, subject to Section 3(j) hereof, to keep such
Registration Statement continuously effective under the Securities Act until
such date as is the earlier of (x) the date when all Registrable Securities
covered by such Registration Statement have been sold under such Registration
Statement; or (y) the date on which the Registrable Securities may be sold
pursuant to Rule 144, without limitations, as determined by the counsel to the
Company pursuant to a written opinion letter, addressed to the Company’s
transfer agent to such effect (the “Effectiveness Period”). By 9:30 am Eastern
Time on the Business Day following the Effective Date, the Company shall file
with the Commission in accordance with Rule 424 under the Securities Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement.  Intrexon acknowledges and agrees that securities other
than the Registrable Securities may be included in the Registration Statement.
 
3.           Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           Prepare and file with the Commission on or prior to the Filing
Date, a Registration Statement on Form S-3 (or if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3 (or the
Board elects to utilize Form S-1 for the reasons stated in Section 2 hereof)
such registration shall be on Form S-1 or another appropriate form in accordance
with the Securities Act and the rules and regulations promulgated thereunder) in
accordance with the method or methods of distribution thereof as described on
Annex A hereto (except if otherwise directed by all of the Holders), and use
reasonable best efforts to cause the Registration Statement to become effective
and remain effective as provided herein.
 
(b)           Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective (subject to Section 3(l))
as to the applicable Registrable Securities for the Effectiveness Period and
prepare and file with the Commission such additional Registration Statements, if
necessary, in order to register for resale under the Securities Act all of the
Registrable Securities; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; (iii) respond promptly to any
comments received from the Commission with respect to the Registration Statement
or any amendment thereto and promptly provide the Holders true and complete
copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.
 
(c)           Promptly notify the Holders of Registrable Securities (i)(A) when
a Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement, and if requested
by such Holders, furnish to them a copy of such comments and the Company’s
responses thereto and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, (i) any order suspending the effectiveness of
the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any U.S. jurisdiction.
 
(e)           If requested by the Holders of a majority of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.
 
(f)           Furnish to each Holder, without charge and upon request, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and, to the extent requested by
such Person, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
 
(g)           Promptly deliver to each Holder, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(h)           Prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, the Company shall in no event be required to (x) qualify to
do business in any state where it is not then qualified or (y) take any action
that would subject it to tax or to the general service of process in any such
state where it is not then subject, or (z) comply with state securities or “blue
sky” laws of any state for which registration by coordination is unavailable to
the Company.
 
(i)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to a Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
(j)           Upon the occurrence of any event contemplated by Section 3(c)(v),
promptly prepare a supplement or amendment, including a post-effective
amendment, to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, neither the Registration Statement nor such Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
 
(k)           Use commercially reasonable efforts to cause all Registrable
Securities relating to the Registration Statement to be listed on the NYSE Amex
or any subsequent securities exchange, quotation system or market, if any, on
which similar securities issued by the Company are then listed or traded.
 
(l)           The Company may require each selling Holder to furnish to the
Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the Company may exclude from such registration the Registrable
Securities of any such Holder who fails to furnish such information within
fifteen (15) days after receiving such request.
 
Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under the Registration Statement until it has received copies of the
Prospectus as then amended or supplemented as contemplated in Section 3(g) and
notice from the Company that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 3(c) and
(ii) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v) or 3(m), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(j), or until it is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.
 
(m)           If (i) there is material non-public information regarding the
Company which the Board reasonably determines not to be in the Company’s best
interest to disclose and which the Company is not otherwise required to
disclose, or (ii) there is a significant business opportunity (including, but
not limited to, the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose, then the
Company may postpone or suspend filing or effectiveness of a registration
statement for a period not to exceed thirty (30) consecutive days, provided that
the Company may not postpone or suspend its obligation under this Section 3(m)
for more than sixty (60) days in the aggregate during any 12 month period;
provided, however, that no such postponement or suspension shall be permitted
for consecutive thirty (30) day periods, arising out of the same set of facts,
circumstances or transactions.
 
 
6

--------------------------------------------------------------------------------

 
 
(n)           Any legend indicating, directly or indirectly, that the
Registrable Securities constitute “restricted securities” (as such term is
defined in Rule 144) stamped on a certificate evidencing the Registrable
Securities, and the related stock transfer instructions and record notations
with respect to such Registrable Securities, shall be removed and the Company
shall approve the issuance of a certificate without such legend to the holder of
such Securities if the Holder thereof provides the Company with reasonable
assurances that such securities can be sold pursuant to Rule 144.  Following the
receipt by the Company of such assurances, the Company will, no later than five
trading days following the delivery by a holder to the Company or the Company’s
transfer agent of a legended certificate representing such securities, deliver
or cause to be delivered to such Holder a certificate representing such
securities that is free from all restrictive and other legends.
 
4.           Registration Expenses.
 
All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by the Company (excluding underwriters’ discounts and
commissions and all fees and expenses of legal counsel, accountants and other
advisors for any Holder except as specifically provided below), except as and to
the extent specified in this Section 4, shall be borne by the Company whether or
not the Registration Statement is filed or becomes effective and whether or not
any Registrable Securities are sold pursuant to the Registration Statement.  The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the NYSE
Amex and each other securities exchange or market on which Registrable
Securities are required hereunder to be listed, (B) with respect to filings
required to be made with the Financial Industry Regulatory Authority and (C) in
compliance with state securities or Blue Sky laws, (ii) messenger, telephone and
delivery expenses, (iii) fees and disbursements of counsel for the Company, (iv)
Securities Act liability insurance, if the Company so desires such insurance,
and (v) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Company’s independent public
accountants.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
5.           Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, its permitted assignees, officers, directors, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), underwriters, investment advisors and employees, each Person who
controls any such Holder or permitted assignee (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, and the
respective successors, assigns, estate and personal representatives of each of
the foregoing, to the fullest extent permitted by applicable law, from and
against any and all claims, losses, damages, liabilities, penalties, judgments,
costs (including, without limitation, costs of investigation) and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”), arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, as supplemented or amended, if applicable, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except (i) to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto  (it being
understood that each Holder has approved Annex A hereto for this purpose); (ii)
as a result of the failure of such Holder to deliver a Prospectus, as amended or
supplemented, to a purchaser in connection with an offer or sale; or (iii) in
the case of an occurrence of an event of the type specified in Section
3(c)(ii)-(v), the use by a Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of notice that use of the
applicable prospectus may be resumed (and, if applicable, receipt of additional
or supplemental filings that are incorporated or deemed to be incorporated by
referenced in such Prospectus or Registration Statement), but only if and to the
extent that following such receipt the misstatement or omission giving rise to
such Loss would have been corrected; provided, however, that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.  The Company shall notify such Holder promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c) hereof) and shall
survive the transfer of the Registrable Securities by the Holder.
 
(b)           Indemnification by Holders.  Each Holder and its permitted
assignees shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, and the respective successors, assigns, estate and
personal representatives of each of the foregoing, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus, as supplemented or
amended, if applicable, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in or omitted from any information regarding such Holder furnished in
writing to the Company by such Holder expressly for use in therein, and that
such information was reasonably relied upon by the Company for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was furnished in
writing by such Holder expressly for use therein (it being understood that each
Holder has approved Annex A hereto for this purpose).  Notwithstanding anything
to the contrary contained herein, in no event shall the liability of any
Purchaser under this Section 5(b) exceed the net proceeds to such Purchaser as a
result of the sale of Registrable Securities pursuant to a Registration
Statement in connection with which the untrue or alleged untrue statement or
material omission was provided.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel (which shall be reasonably acceptable to the Indemnifying Party) that
a conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, the
Indemnifying Party shall be responsible for reasonable fees and expenses of no
more than one counsel for the Indemnified Parties).  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld or
delayed.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within twenty (20) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party because of a failure or refusal
of a governmental authority to enforce such indemnification in accordance with
its terms (by reason of public policy or otherwise), then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying, Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 5(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.  Notwithstanding anything to the contrary contained herein,
the Holders shall be liable under this Section 5(d) for only that amount as does
not exceed the aggregate amount invested by such Holder under the Purchase
Agreement.
 
6.           Rule 144.
 
As long as any Holder owns any Registrable Securities, the Company covenants to
use its commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act.  As long as any Holder owns any Registrable
Securities, if the Company is not required to file reports pursuant to Section
13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the Holders
and make publicly available in accordance with Rule 144 annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act, as well as any other information required thereby, in
the time period that such filings would have been required to have been made
under the Exchange Act.  The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell the Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions relating to such sale pursuant to Rule 144.  Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.
 
 
10

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           Entire Agreement; Amendment.  This Agreement and the Purchase
Agreement contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Purchase Agreement, neither the Company nor any Holder make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein.  No provision of this Agreement
may be waived or amended other than by a written instrument signed by the
Company and the Holders of at least a majority of all Registrable Securities
then outstanding.  Any amendment or waiver effected in accordance with this
Section 7(b) shall be binding upon each Holder (and their permitted assigns) and
the Company.
 
(c)           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been given when delivered if personally delivered or
sent by facsimile (provided that the party providing such notice promptly
confirms receipt of such transmission with the other party by telephone), on the
business day after dispatch if sent by a nationally-recognized overnight courier
and on the third business day following the date of mailing if sent by certified
mail, postage prepaid, return receipt requested.  The addresses for such
communications shall be:
 
If to the Company:
Adeona Pharmaceuticals, Inc.
3985 Research Park Drive, Suite 200
Ann Arbor, MI  48108
Attention:  Chief Executive Officer
 
 
11

--------------------------------------------------------------------------------

 
 
Fax:  (734) 332-7878


with copies (which copies
shall not constitute notice
to the Company) to:
Gracin & Marlow, LLP
405 Lexington Avenue
New York, NY 10174
Attn: Leslie Marlow, Esq.
Fax: (212) 208-4657


If to Intrexon:
Intrexon Corporation

20358 Seneca Meadows Parkway
Germantown, MD 20876
Attention: President, Human Therapeutics Division
Fax No.:  (301) 556-9901


with copies (which copies
shall not constitute notice
to Intrexon) to:
Intrexon Corporation
20358 Seneca Meadows Parkway
Germantown, MD 20876
Attention: Legal Department
Fax No.:  (301) 556-9902


Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
(d)           Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns
and shall inure to the benefit of each Holder and its successors and
assigns.  The Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of each Holder.
 
(f)           Assignment of Registration Rights.  The rights of each Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
assignable by each Holder of all or a portion of the Registrable Securities
if:  (i) the Holder agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment the further disposition of such
securities by the transferee or assignees is restricted under the Securities Act
and applicable state securities laws, and (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement.  The rights to assignment shall apply to the
Holders (and to subsequent) successors and assigns.
 
 
12

--------------------------------------------------------------------------------

 
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(h)           Termination.  This Agreement shall terminate on the earlier of (i)
the date on which all remaining Registrable Securities may be sold without
restriction pursuant to Rule 144 of the Securities Act or (ii) the date when all
Registrable Securities have been sold pursuant to a Registration Statement.
 
(i)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of law thereof.
 
(j)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(k)           Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
(l)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.
 
ADEONA PHARMACEUTICALS, INC.
       
By:
   
Name:
James Kuo
 
Title:
President and Chief Executive Officer
 



INTREXON CORPORATION
         
By:
       
Name:
Randal J. Kirk
   
Title:
Chief Executive Officer
         



SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
PLAN OF DISTRIBUTION


The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of Common Stock or interests
in shares of Common Stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The Selling Stockholders may use one or more
of the following methods when disposing of the shares or interests therein:
 
 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
•
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
•
privately negotiated transactions;

 
 
•
through the writing or settlement of options, swaps, derivatives or other
hedging transactions, whether through an options exchange or otherwise;

 
 
•
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;



 
•
in the over the counter market;

 
 
•
a combination of any such methods of disposition; and

 
 
•
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with FINRA Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with FINRA IM-2440 or the
successor to such FINRA rules. 
 
 
A-1

--------------------------------------------------------------------------------

 
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under the prospectus, or
under an amendment to the prospectus under Rule 424(b) or other applicable
provision of the Securities Act of 1933, as amended (the “Securities Act”),
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under the prospectus. The
Selling Stockholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.


There can be no assurance that any Selling Stockholder will sell any or all of
the shares of Common Stock pursuant to the registration statement, of which this
prospectus forms a part.


The Selling Stockholders may enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by the prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to the
prospectus (as supplemented or amended to reflect such transaction).


The Selling Stockholders and any broker-dealer or agents that are involved in
selling the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of Common Stock purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  .  In no event shall any
broker-dealer receive fees, commission and markups which, in the aggregate,
would exceed eight percent (8%). Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.


We have advised each Selling Stockholder that it may not use shares registered
on the registration statement of which this prospectus is a part to cover short
sales of Common Stock made prior to the date on which the registration statement
shall have been declared effective by the Securities and Exchange
Commission.  If a Selling Stockholder uses this prospectus for any sale of
shares of our Common Stock, it will be subject to the prospectus delivery
requirements of the Securities Act. The Selling Stockholders and any other
person participating in such distribution will be subject to applicable
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder, including, without limitation, Regulation M
of the Exchange Act, which may limit the timing of purchases and sales of any of
the shares of Common Stock by the Selling Stockholders and any other
participating person.  Regulation M may also restrict the ability of any person
engaged in the distribution of the shares of Common Stock to engage in
market-making activities with respect to the shares of Common Stock.  All of the
foregoing may affect the marketability of the shares of Common Stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of Common Stock.
 
 
A-2

--------------------------------------------------------------------------------

 
 
We may indemnify the Selling Stockholders against certain liabilities, including
some liabilities under the Securities Act, in accordance with an agreement
between us and the Selling Stockholders.  We may be indemnified by the Selling
Stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the Selling Stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.
 
 
A-3

--------------------------------------------------------------------------------

 
 
Annex B
 
Adeona Pharmaceuticals, Inc.
 
Selling Stockholder Notice and Questionnaire


The undersigned beneficial owner of common stock, $0.001 par value per share
(the “Common Stock”), of Adeona Pharmaceuticals, Inc. (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of ____________, 2011 (the “Registration
Rights Agreement”), among the Company and the Purchasers named therein.  The
purpose of this Questionnaire is to facilitate the filing of the Registration
Statement under the Act that will permit you to resell the Registrable
Securities in the future.  The information supplied by you will be used in
preparing the Registration Statement.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related Prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
Prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
QUESTIONNAIRE
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Stockholder

 

   



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

   

 
 
B-1

--------------------------------------------------------------------------------

 
 
2.  Address for Notices to Selling Stockholder:
 

     

Telephone:
  

Fax:
 

Contact Person:
 

E-mail address of Contact Person:
   



3.  Beneficial Ownership of Registrable Securities:
 
 
(a)
Type and Number of Registrable Securities beneficially owned:

 

       



4.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes   ¨           No   ¨
 
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes   ¨           No   ¨
 
 
Note:
If yes, provide a narrative explanation below:

 

     

 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨          No   ¨
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
B-2

--------------------------------------------------------------------------------

 
 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
(a)
As of ___________, 201___, the Selling Stockholder owned outright (including
shares registered in Selling Stockholder's name individually or jointly with
others, shares held in the name of a bank, broker, nominee, depository or in
"street name" for its account), _________ shares of the Company's capital stock
(excluding the Registrable Securities).  If “zero,” please so state.

 
 
(b)
In addition to the number of shares Selling Stockholder owned outright as
indicated in Item 5(a) above, as of ________________, 201___, the Selling
Stockholder had or shared voting power or investment power, directly or
indirectly, through a contract, arrangement, understanding, relationship or
otherwise, with respect to ______________ shares of the Company's capital stock
(excluding the Registrable Securities).  If “zero,” please so state.

 
If the answer to Item 5(b) is not “zero,” please complete the following tables:
 
Sole Voting Power:


Number of Shares
 
Nature of Relationship Resulting in Sole
Voting Power
                             



Shared Voting Power:


Number of Shares
 
With Whom
Shared
 
Nature of
Relationship
                             



Sole Investment power:


Number of Shares
 
Nature of Relationship Resulting in Sole
Investment power
                             



Shared Investment power:


Number of Shares
 
With Whom
Shared
 
Nature of
Relationship
                             

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
(c)
As of _____________, 201___, the Selling Stockholder had the right to acquire
the following shares of the Company's common stock pursuant to the exercise of
outstanding stock options, warrants or other rights (excluding the Registrable
Securities).  Please describe the number, type and terms of the securities, the
method of ownership, and whether the undersigned holds sole or shared voting and
investment power.  If “none”, please so state.

 

     

 
6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

     



7.  Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
State any exceptions here:
 

     



***********
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Registration Rights Agreement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Registration
Rights Agreement and each related Prospectus.  The undersigned understands that
such information will be relied upon by the Company in connection with the
preparation or amendment of any such Registration Statement and the related
Prospectus.
 
 
B-4

--------------------------------------------------------------------------------

 
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Registration Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
 
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made.  There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”
 
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated:
   
Beneficial Owner:
 
         
By:
       
Name:
     
Title:
 

 
 
B-5

--------------------------------------------------------------------------------

 
